DETAILED ACTION
	The receipt is acknowledged of applicants’ election filed 12/11/2020.

	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, and species (a) of homogenous hemostatic single layer for the solid dressing, claims 1-6, and 9-11, in the reply filed on 12/11/2020 is acknowledged.

Claims 7-8, 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/256,857 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter as follows: hemostatic wound dressing comprising fibrinogen and fibrinogen activator, and has moisture content of 6-44%. The particles claimed by claims 1 and 2 of the copending application are claimed by claims 7-8 of the instant application. The presently claimed hemostatic wound dressing is capable of treating wounded internal tissues claimed by the copending application. The present claims and the copending claims are obvious over each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "substantially" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much the dressing of claim 1 needs to be homogenous, or how much the dressing of claim 11 needs to be free of fibrin? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stroetmann (US 4,442,655) in view of Zimmerman (US 4,453,939) and Seelich et al. (US 6,548,729), all references are currently cited on PTO 892.

Applicant Claims 
Claim 1 is directed to a solid dressing for treating wounded tissue in a mammal, said solid dressing comprising at least one haemostatic layer having a wound facing surface and an opposite surface, and consisting essentially of fibrinogen and a solvent consisting of water and a fibrinogen activator, wherein said haemostatic layer is substantially homogenous, and wherein said fibrinogen is present in an amount about 13.0 mg/ cm2 of the wound facing surface of said dressing, and wherein the moisture content of said solid dressing is from 6% to 44%. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Stroetmann teaches dry preparation prepared from freeze dried composition comprising aqueous solution of fibrinogen and thrombin and has the advantageous properties of common collagen preparations regarding its composition, its physiological properties and its resorption behavior that is more similar to natural wound closure material and which is directly applicable onto the wound and effects an accelerated hemostasis at the wound without any further addition of additional and/or activating components (abstract; col.2, lines 42-45, 59-63; col.6, lines 58-62). Aqueous solution can be water (col.3, lines 37-44). The aqueous solution provides fibrin in situ that is proven to be more native, soluble and pure (col.9, lines 53-58). Example 2 discloses mixing fibrinogen, water and thrombin, and deep freeze the mixture. Mixing of the ingredients implies that the mixture is substantially homogenous. The preparation comprises fibrin crosslinking agent (col.9, lines 36-40). The preparation further comprises collagen that reads on instantly claimed filler, and albumin that controls flexibility and mechanical strength and serves as stabilizer during storage, and also reads on instantly claimed filler and solubilizer (abstract; col.4 line 65 till col.5, line 7). Example 6 discloses cross-linking agent. Example 1 teaches 5 gm of fibrinogen and 300 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Stroetmann however, does not explicitly teach the claimed amount of fibrinogen in mg/cm2, or the moisture content as instantly claimed by claim 1.
Zimmerman teaches wound dressing comprising collagen carrier coated on one face with mixture comprising fibrinogen, thrombin and calcium ion (abstract; col. 1, line 54 till col.2, line 13; examples; claims). Fibrinogen and thrombin are present in an amount of 0.05 to 20 mg/cm2 and 1 µg-5 mg/cm2, respectively. Fibrinogen and thrombin are present in non-reacting form that react only when contact body fluid or blood (col.2, lines 23-40, 59-63; col.3, lines 56-65). The ingredients are mixed and homogenized in solvent followed by spreading the mixture in uniform layer over the collagen layer, then evaporating the solvent in the refrigerator (col.2, line 64-col.3, line 25; examples), i.e. freeze drying or lyophilization.
	Seelich teaches hemostatic sponge dressing comprising a blood clotting activator or proactivator. The dressing has a good improved efficacy, storage stable, and is simple to handle. This properties are achieved by the residual moisture of the dressing of at least 3%, preferably in the range of from 3 to 35%, in particular 10 to 20% (abstract; col.1, lines 45-63). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
2. One would have been motivated to do so because Zimmerman teaches such amount of fibrinogen is suitable for hemostasis and reacts with thrombin only when contact body fluids or blood. One would reasonably expected formulating hemostatic wound dressing comprising hemostatic lyophilized mixture of 0.05 to 20 mg/cm2 fibrinogen, thrombin and water, wherein the mixture reacts only when contacts body fluids or blood therefore stay stable during storage and effectively hemostatic on use.
Further one having ordinary skill in the art would have adjusted the moisture content in the dressing for 5-35% as taught by Seelich because Seelich teaches that the dressing comprising such amount of moisture has a good improved efficacy, storage stable, and is simple to handle.  
The claimed amount of moisture content taught by the reference of 3-35% overlaps with the amount claimed by claim 1 of 6-44%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir.1990). Determining the optimal moisture content is deemed to be routine and well within the skill of the artisan skilled in the wound dressing art. 
Regarding support layer as claimed by claim 2 and backing claimed by claim 3, Zimmerman teaches collagen support that reads on support and backing.

Regarding claim 5 that the haemostatic layer contains one or more of filler, solubilizing agent, foaming agent and release agent, Stroetmann teaches albumin that reads on the claimed solubilizer and teaches collagen that reads on filler.
Regarding claim 6 that the hemostatic layer is a single layer, and claim 9 that the dressing is monolith, Zimmerman teaches single hemostatic layer that reads on single layer, i.e. monolithic layer.
Regarding lyophilization as claimed by claim 10, it is taught by Stroetmann and Zimmermann.
Regarding claim 11 that the hemostatic layer is substantially free of fibrin, Stroetmann teaches fibrin is formed by reaction of fibrinogen and thrombin only upon contact of the dressing to the body fluid or blood, i.e. before use it is substantially free of fibrin. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./